PER CURIAM.
Thaddeus Swindler, III, seeks to appeal the magistrate judge’s orders denying his 28 U.S.C.A. § 2254 (West 1994 & Supp. 2001) petition and his motions to reconsider that order. Although Swindler’s § 2254 petition was untimely, the magistrate judge denied relief on the merits. Be*93cause Swindler filed his § 2254 petition beyond the AEDPA’s one-year limitations period, we deny a certificate of appealability and dismiss the appeal on modified grounds that Swindler’s § 2254 petition was untimely. See 28 U.S.C.A. §§ 2244(d)(1) (West Supp.2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.